Exhibit 10.95
 
SURGE GLOBAL ENERGY, INC.
74-333 HIGHWAY #111, SUITE 101
PALM DESERT, CA 92260


Mr. E. Jamie
Schloss                                                                                                        May  5,
2011
2961 Industrial Road, Suite # 676
Las Vegas NV 89109


RE:  AMENDED EMPLOYMENT AGREEMENT


Dear Mr. Schloss:


The following are the terms of the amended employment agreement between you as
Chief Executive Officer of Surge Global Energy, Inc., Cold Flow Energy,
Inc.  and Surge  Energy Resources, Inc. (hereafter “Surge”):
 
1.  
On April 29, 2011 the Surge Board of Directors agreed to extend the term of your
amended employment Agreement by two months from May 1, 2011 until June 30, 2011.

 
2.  
For this extended term, your gross salary shall remain at $10,500 per month,
payable $5,250 on the first and fifteenth day of each month if funds are
available, or accrued at Surge’s election upon written notice to you prior to
the commencement of each calendar month.  

 
3.  
If Surge receives additional financing, sells assets, collects receivables or
has the availability of cash on hand (hereafter “Liquidity Event”) from any
source, Surge will repay all accrued salary, out-of-pocket expenses and
advances  (hereafter “Advances”) owed to you in cash, check or wire transfer, at
your election, immediately upon receipt of those funds.

 
4.  
If such a Liquidity Event does not occur before June 30, 2011, you have the
right, but not the obligation, to convert all or part of all accrued salary into
Andora Energy, Inc. (“Andora”) common stock based on a price of $0.60 per Andora
share upon written notice to Surge’s Compensation Committee. This right shall
continue until you have converted all Advances into Andora shares or all of the
Advances have been repaid.  It is our mutual understanding that if Andora has a
Change of Control Event  (i.e. a sale, merger, IPO, etc) which occurs after June
30, 2011 that establishes a fair market value for  Andora shares, all converted
shares will be sold, if possible, and any cash proceeds received in excess of
$1.00 per share be paid immediately to Surge.

 
5.  
This amended agreement does not affect your rights regarding the prior 33,333
Andora shares you earned under your prior employment agreement for the period
from September 1, 2010 through April 30, 2011.

 
6.  
All other terms and conditions not amended herein shall be the same as your
Amended Employment Agreement executed on April 22, 2010.

 
7.  
The Compensation Committee of the Board also agrees to review this amended
employment agreement and meet with you directly prior to June 15, 2011 to
negotiate a new employment agreement.

 
8.  
If your employment agreement is not extended beyond June 30, 2011 then all
unpaid vacation and sick pay will be immediately paid to you pursuant to
California law.

 
9.  
Both you and Surge agree to execute any other documents necessary to facilitate
the terms set forth herein. 

 
Yours truly,


/s/ Charles V. Sage
Charles V. Sage, Chairman Surge Compensation Committee
 
AGREED AND ACCEPTED:
 
/s/ E. Jamie Schloss
E. Jamie Schloss
 
 
 

--------------------------------------------------------------------------------

 
 